                         Case 3:20-cv-03697-RS Document 11 Filed 07/13/20 Page 1 of 5


         1     Brendan P. Cullen (SBN 194057)
               (cullenb@sullcrom.com)
         2     Sverker K. Hogberg (SBN 244640)
               (hogbergs@sullcrom.com)
         3     SULLIVAN & CROMWELL LLP
               1870 Embarcadero Road
         4     Palo Alto, California 94303
               Telephone:     (650) 461-5600
         5     Facsimile:     (650) 461-5700

         6     Counsel for Defendants Wells Fargo & Company,
               Charles W. Scharf, and John Shrewsberry
         7
               [Additional counsel listed on signature page]
         8

         9

       10

       11

       12                                     UNITED STATES DISTRICT COURT

       13                                  NORTHERN DISTRICT OF CALIFORNIA

       14

       15
               GUOFENG Ma, Individually and On Behalf of       Case No. 3:20-cv-03697-RS
       16      All Others Similarly Situated,
                                               Plaintiff,      STIPULATION AND [PROPOSED] ORDER
       17                                                      WAIVING SERVICE OF SUMMONS AND
                                v.                             COMPLAINT, EXTENDING
       18                                                      DEFENDANTS’ TIME TO RESPOND TO
       19                                                      COMPLAINT, AND CONTINUING INITIAL
               WELLS FARGO & COMPANY, CHARLES W.
               SCHARF, and JOHN SHREWSBERRY,                   CASE MANAGEMENT CONFERENCE AS
       20                                                      MODIFIED BY THE COURT
                                                 Defendants.
       21                                                      The Hon. Richard Seeborg

       22

       23

       24

       25

       26

       27

       28


                                                               STIPULATION EXTENDING TIME TO RESPOND TO COMPLAINT
 SULLIVAN &
CROMWELL LLP                                                                             CASE NO. 3:20-CV-03697-RS
                            Case 3:20-cv-03697-RS Document 11 Filed 07/13/20 Page 2 of 5


         1                     WHEREAS, on June 4, 2020, Guofeng Ma (“Plaintiff”), individually and on behalf of all

         2     others similarly situated, filed a putative class action Complaint for Violations of the Federal Securities

         3     Laws (“Complaint”) against Wells Fargo & Company (“Wells Fargo”), Charles W. Scharf, and John R.

         4     Shrewsberry (collectively, “Defendants”);

         5                     WHEREAS the Complaint alleges claims under §§10(b) and 20(a) of the federal

         6     Securities Exchange Act of 1934, which are subject to the procedural requirements of the Private

         7     Securities Litigation Reform Act of 1995 (“PSLRA”), including those set forth in 15 U.S.C. §78u-4;

         8                     WHEREAS, Defendants waive service of the summons and Complaint;

         9                     WHEREAS, Defendants’ current deadline to answer or respond to the Complaint is

       10      August 10, 2020;

       11                      WHEREAS, Plaintiff and Defendants anticipate that a lead plaintiff and lead counsel will

       12      be appointed by the Court, and that an amended complaint will be filed thereafter;

       13                      WHEREAS, on June 4, 2020, the case was assigned to the Honorable Richard Seeborg;

       14                      WHEREAS, on June 4, 2020, the Court scheduled an Initial Case Management

       15      Conference for September 3, 2020 and ordered the parties, in advance of that conference, to meet and

       16      confer as required by Fed. R. Civ. P. 26(f) and to exchange initial disclosures, file a case management

       17      statement and Rule 26(f) Report, ECF No. 4;

       18                      WHEREAS, due to the mandatory stay of discovery imposed by the PSLRA, the parties

       19      are not yet able to meet and confer over all of the subjects set forth in Fed. R. Civ. P .16(c); and

       20                      WHEREAS, counsel for Plaintiff and Defendants met and conferred and agreed that it

       21      will save judicial and party resources to (i) defer the deadline for Defendants to answer, move to

       22      dismiss, or otherwise respond to the Complaint until after this Court has appointed a lead plaintiff,

       23      approved lead counsel, and a consolidated amended complaint has been filed, and (ii) continue the

       24      Initial Case Management Conference until after the motion to dismiss is decided and the mandatory

       25      discovery stay is lifted;

       26                      NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between

       27      the undersigned parties, through their undersigned counsel, that:

       28              1.      Defendants need not answer, move to dismiss, or otherwise respond to the Complaint


                                                                        STIPULATION EXTENDING TIME TO RESPOND TO COMPLAINT
 SULLIVAN &
CROMWELL LLP                                                                                      CASE NO. 3:20-CV-03697-RS
                            Case 3:20-cv-03697-RS Document 11 Filed 07/13/20 Page 3 of 5


         1     filed in this action, except to the extent set forth in paragraph 2.

         2             2.      Within 10 days of the entry of an order appointing a lead plaintiff and approving lead

         3     counsel under the PSLRA, the parties shall propose a schedule to the Court for the filing of a

         4     consolidated amended complaint and for the briefing of Defendants’ anticipated motion to dismiss.

         5             3.      The Initial Case Management Conference is continued to September 24, 2020 at 10:00

         6     am. All parties shall appear telephonically and must contact Court Call at (866) 582-6878 at least one

         7     week prior to the Conference to arrange their participation. Case Management Statement due

         8     September 17, 2020.

         9             4.      In submitting this Stipulation, Plaintiff and Defendants do not waive any of their rights

       10      or positions in law or in equity, and Defendants do not waive any objection or defense they may raise to

       11      the Court’s personal jurisdiction over them or to the propriety of venue in this case.

       12                      IT IS SO STIPULATED.

       13

       14      DATED: July 13, 2020                          /s/ Brendan P. Cullen
                                                             Brendan P. Cullen (SBN 194057)
       15                                                    (cullenb@sullcrom.com)
                                                             Sverker K. Hogberg (SBN 244640)
       16                                                    (hogbergs@sullcrom.com)
                                                             SULLIVAN & CROMWELL LLP
       17                                                    1870 Embarcadero Road
                                                             Palo Alto, California 94303-3308
       18                                                    Telephone: (650) 461-5600
                                                             Facsimile:    (650) 461-5700
       19
                                                             Counsel for Defendants Wells Fargo & Company,
       20                                                    Charles W. Scharf and John Shrewsberry
       21

       22      DATED: July 13, 2020                          /s/ Jennifer Pafiti
                                                             Jennifer Pafiti (SBN 282790)
       23
                                                             POMERANTZ LLP
       24                                                    1100 Glendon Avenue, 15th Floor
                                                             Los Angeles, California 90024
       25                                                    Telephone: (310) 405-7190
                                                             jpafiti@pomlaw.com
       26
                                                              Jeremy A. Lieberman
       27
                                                              (pro hac vice application forthcoming)
       28                                                     J. Alexander Hood II
                                                              (pro hac vice application forthcoming)
                                                                 -2-
                                                                         STIPULATION EXTENDING TIME TO RESPOND TO COMPLAINT
 SULLIVAN &
CROMWELL LLP                                                                                       CASE NO. 3:20-CV-03697-RS
               Case 3:20-cv-03697-RS Document 11 Filed 07/13/20 Page 4 of 5


         1                               POMERANTZ LLP
                                         600 Third Avenue, 20th Floor
         2                               New York, New York 10016
                                         Telephone: (212) 661-1100
         3
                                         Facsimile: (212) 661-8665
         4                               jalieberman@pomlaw.com
                                         ahood@pomlaw.com
         5
                                         Patrick V. Dahlstrom
         6                               (pro hac vice application forthcoming)
         7                               POMERANTZ LLP
                                         10 South La Salle Street, Suite 3505
         8                               Chicago, Illinois 60603
                                         Telephone: (312) 377-1181
         9                               Facsimile: (312) 377-1184
                                         pdahlstrom@pomlaw.com
       10

       11                                Peretz Bronstein
                                         (pro hac vice application forthcoming)
       12                                BRONSTEIN, GEWIRTZ & GROSSMAN,
                                         LLC
       13                                60 East 42nd Street, Suite 4600
                                         New York, NY 10165
       14                                Telephone: (212) 697-6484
       15                                Facsimile: (212) 697-7296
                                         peretz@bgandg.com
       16
                                         Counsel for Plaintiff
       17

       18

       19

       20

       21

       22

       23

       24

       25

       26

       27

       28

                                            -3-
                                                    STIPULATION EXTENDING TIME TO RESPOND TO COMPLAINT
 SULLIVAN &
CROMWELL LLP                                                                  CASE NO. 3:20-CV-03697-RS
                       Case 3:20-cv-03697-RS Document 11 Filed 07/13/20 Page 5 of 5


         1                                          ORDER

         2

         3     PURSUANT TO STIPULATION, IT IS SO ORDERED.

         4

         5             7/13/2020
               Dated: _____________________       ____________________________

         6                                        HON. RICHARD SEEBORG
                                                  UNITED STATES DISTRICT JUDGE
         7

         8

         9

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25

       26

       27

       28

                                                   -4-
                                                         STIPULATION EXTENDING TIME TO RESPOND TO COMPLAINT
 SULLIVAN &
CROMWELL LLP                                                                       CASE NO. 3:20-CV-03697-RS
